DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.According to applicant's arguments filed on 01/07/2021, claims 1 and 3-14 have been amended, claim 15 has been cancelled, and new claims 16-21 have been added, hereby acknowledged. 
3. Applicant’s amendment made the withdrawal of 101 (software per se) rejection over claims 13-15.
4.  Regarding 101 (abstract idea) rejection for claims 1-15, applicant states that the amended claim limitations would renders the 101 rejection moot. 

5. Examiner would like to point out that the claim are primarily directed to a system and a method for sharing security information among plurality of users in a security information sharing platform. The amended claim limitations are still drawn towards a routine method of creating a security information sharing platform; and monitoring, organizing these information to visualize associations among data records; it is also similar to one or more mental processes performed in the human mind including an observation and evaluation. The monitoring is considered to be well-understood, routine and conventional activity in the field. Data gathering and organizing has been held to be well-understood, routine, and conventional when it is claimed in a merely generic manner (as it is here).  The security information sharing platform is considered to be nothing more than generic computing components (i.e. a computer and/or network). These components are well-understood, routine and conventional in the field. As such 

6. Regarding 112 (b) rejection for claim 9, applicant argues that para: 0030 of the specification of the instant application describes how an association between two records can changes over time; and states that the claim language is therefore clear and definite.

7. Examiner would like to point out that claim 9 recites: “instructions to create, by the security information sharing platform, a second association between a second data record and a third data record; instructions to determine, by the security information sharing platform, that the first association is less likely to change over time than the second association; and instructions to increase, by the security information sharing platform, the strength of the first association by a higher percentage than the strength of the second association”.
Para: 0030 of the specification of the instant application defines the strength of the associations between the IP address and domain names [second association herein] will change over time (increase or decrease) based upon of threat action, but this limitation is not recited in the claim language.
The claim does not recites what is first and second association as recited in specification para 0030. Since it is not clearly recited in the claim 9, it is hard to understand how an association between two records can changes over time. As such claim 9 is still rejected under 112(b).

8. Applicant’s amendment made the withdrawal of claim objection over claim 14.

9. Regarding 102 rejection for claim 1, applicant argues that Reybok does not discloses: “determining a strength of an association representing a relationship between a security indicator and a data record or between two data records based on at least one of: a likelihood of 

10. Examiner would like to point out that Reybok teaches this limitation in Para: 0027-0028, discloses a first client reports an event representing a new, possible threat [security indicator herein]; because this threat has not been seen before, it is regarded as low risk. Subsequently, a second client reports a possible threat that is determined to be correlated with the event first reported. In this example, because the common threat is now correlated and upgraded to a higher risk, the service can not only update the ranking of the threat for previously stored data, but it can also notify the first client of the upgraded risk [which is the a likelihood of change in the first association herein]. If there are multiple entities which previously reported the event (which now is further upgraded in terms of risk or threat rank [strength of the first association herein]), any number of such entities can be alerted as to the change in status (e.g., the first client reporting the threat, the last client which previously reported the threat, any number of prior reporters of the threat. Para: 0030-0031 teaches when a nationwide chain store A detects an event representing a possible threat, which is received and used to search a centralized or distributed database, and it is determined that the same possible threat has been seen by nationwide chain store B in the same market (e.g., as determined using profile information for the respective networks, such as common group membership or market conditions, or a threat indicator associated with the respective client networks); responsive to this correlation, a central query routing and/or aggregating service sends a query to nationwide chain store C to determine whether it has also seen the same possible threat. Upon receiving a confirmatory response, the ranking of the possible threat [data record herein] is increased in severity and nationwide chain stores A and/or B are notified that the particular event is correlated with an upgraded threat level.


12. Examiner would like to point out that Reybok already teaches data record, and a secondary reference Kailash is used to teach that two files that are identical would have same hash value; see, Col.3, lines.25-67; Col.4, lines.1-15, 55-67 and Col.5, lines.1-24 teaches the file has a different name from another file that is already determined as trustworthy, and wherein the malware detection service is configured to determine the file is trustworthy if its file size and the hash value match that of the another file. i.e., determining whether the first hash value for the first data record and the second hash value for the second data record are identical. 

                                                    Claim Rejections - 35 USC § 101
13. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent 
therefore, subject to the conditions and requirements of this title.

14. Claims 1-14 and 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.


First - following Step 1 of the guidance, Claims 1-14 and 16-21 are directed to a method comprising a series of functional steps, or a system comprising a processor, and a non-transitory computer readable medium. Therefore, the claimed invention falls into one of the four statutory categories.

Secondly - following Step 2 of the guidance, claims 1-14 and 16-21 are analyzed for its underlying inventive concept with a new two-prong inquiry (1) does the claim recite an abstract idea, law of nature, or natural phenomenon, and/or judicial exceptions? And (2) does the claim recite additional elements that integrate the judicial exception into a practical application?

It is determined that claimed invention is directed to an abstract idea or at least one of the judicial exceptions, because the concept of the invention is basically about creating a security information sharing platform; and organizing information to visualize associations among data records; it is also similar to one or more mental processes performed in the human mind including an observation and evaluation; see the first prong of the inquiry.

Regarding the second prong, the identified additional elements - a processor or a non-transitory machine-readable storage medium failed to integrate the idea of “data visualization” into a practical application rooted in technology.

The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites executable program, processor and medium that may reside in a single computer system. These elements only 

The inputting, outputting, and displaying mechanisms are each of a generic computing operation that does not enhance the functionality of the computer. Further, the claim does not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, the claim is abstract without significantly more.

15. Dependent claim(s) 2-7, 9-12, 14 and 16-21, when analyzed individually or as a whole, are held to be patent ineligible under 35 U.S.C. 101 because, the additional recited limitation(s) fail(s) to amount to “significantly more” than the judicial exception, and thereby non-statutory.

Please see “The 2019 Revised Patent Subject Matter Eligibility Guidance (or “2019 PEG” for short) published in January 2019 at USPTO Website. Note that the groupings of abstract ideas in the 2019 PEG are not the same as those on the Abstract Ideas QRS or in the MPEP. The groupings in the 2019 PEG should be FOLLOWED for identifying abstract ideas. The 2019 PEG does not change the analysis at Step 2B which pertains to an improvement to conventional functioning of a computer or to technological processes; see also MPEP 2106.05(a).

                                              Claim Rejections - 35 USC §112
16. The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

17. Claims 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

18. Claims 9 and 20 are indefinite because of the following limitation: “instructions to determine that the first association is less likely to change over time than the second association”.
It is not clear how an association between two records can changes over time.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
19. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


20. Claim(s) 1-3, 7-8,10-14, 19 and 21 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Reybok (US Pub.No.2015/0207813).

21.    Regarding claim 1 Reybok teaches a method for determining strength of associations among data records in a security information sharing platform, the method comprising:
creating, by the security information sharing platform that enables sharing of security information among a plurality of users, a first association between a first security indicator comprising an observable, and a first data record, the first association representing a observable herein] for an associated event to screen results for relevancy. Each other client network that receives the routed information can respond, using an enforced query response architecture. The central routing service receives these queries, provides associated ranking information [first data record herein], and responds to the original requestor. Each client system (e.g., an automated client portal or ACP) can be equipped with APIs to search local security event databases in whatever form event data is stored. Any correlation (e.g., other information potentially related to an attack) can be converted to a common communication format (or CCF) and transmitted to the central routing service, which can use this information to format a query.
Fig.3, Para: 0027-0028 teaches if a possible threat (or source of the possible threat) is tracked over time; as another client network reports a new security event, and it is determined that this new event is correlated with other activity in a local or distributed (e.g., multi-client) event database, one or more records associated with such a possible threat are updated (e.g., at a central query routing service or at the querying client). Because of the detected correlation, the threat ranking may rise, and it is desired generally to inform one or more earlier reporters, e.g., other clients, of the (now correlated) threat);




22.    Regarding claim 2 Reybok teaches the method, wherein the first data record represents at least one of: an organization, an industry sector, a geography, a community of the security 

23.    Regarding claim 3 Reybok teaches the method, further comprising determining, by the security information sharing platform, an indicator score for the first security indicator based on the strength of the first association (Fig.1,Para:0037, Para:0042, and para:0044 teaches if a correlation is detected, then the rank of the detected threat is upgraded; nearly any type of score or indicator can be used to express threat severity e.g., H/M/L for high, medium low, a numerical score such as 0-99, or some other type of indicator).

24.    Regarding claims 7  and 19 Reybok teaches the method and the system, further comprising: obtaining, by the security information sharing platform, from a first source entity associated with the first data record, a first sighting of the observable, the first sighting of the observable indicating that the observable has been observed by the first source entity; obtaining, by the security information sharing platform, from a second source entity associated with the first data record, a second sighting of the observable, the second sighting of the observable indicating that the observable has been observed by the second source entity; determining, by the security information sharing platform, a number of sightings of the observable, the sightings of the observable including the first and second sightings of the observable; and creating, by the security information sharing platform, in the security information sharing platform, the first association based on the number of sightings of the observable. (Para:0027-0028 teaches if a first client reports an event representing a new, possible threat; because this threat has not been seen before, it is regarded as low risk. Subsequently, a second client reports a possible threat that is determined to be correlated with the event first reported. In this example, because the common threat is now correlated and upgraded to a higher risk, the service can not only update the ranking of the threat for previously 
Para: 0031 teaches a real-time investigation of pooled resources to detect whether a new security event presents risk or has presented risk across a multitude of diverse, unrelated networks. Consider a hypothetical scenario: nationwide chain store A detects an event representing a possible threat, which is received and used to search a centralized or distributed database, and it is determined that the same possible threat has been seen by nationwide chain store B in the same market (e.g., as determined using profile information for the respective networks, such as common group membership or market conditions, or a threat indicator associated with the respective client networks); responsive to this correlation, a central query routing and/or aggregating service sends a query to nationwide chain store C to determine whether it has also seen the same possible threat. Upon receiving a confirmatory response, the 

25.  Regarding claim 8 Reybok teaches a non-transitory machine-readable storage medium comprising instructions executable by a processor of a computing device for determining strength of associations among data records in a security information sharing platform, the non-transitory machine-readable storage medium comprising: instructions to determine, by the security information sharing platform, that a first observable is associated with a second observable, a threat actor, a malware, a chain of attack, an organization, an industry sector, a community of the security information sharing platform, a domain name, or any combination thereof; instructions to identify, by the security information sharing platform, a first data record that corresponds to the second observable, the threat actor, the malware, the chain of attack, the organization, the industry sector, the community, the domain name, or any combination thereof; instructions to create, by the security information sharing platform, a first association between a first security indicator comprising the first observable and the first data record, the first association representing a relationship between the observable and the first data record (Fig.1, Para: 0004 teaches sharing information about attacks across targeted networks. The most common mechanism for the sharing of potential threat information is in the form of posted, open-community forums or information feeds. Para: 0025-0026 teaches if a client receives a new security event [first security indicator herein], it launches a query and/or reports this event. The query or reported event can be directed to a central routing service which, sanitizes the provided information, formulates a sanitized query and/or sanitizes response data, and routes this information to one or more other clients based on profile information (e.g., group membership, stored threat indicators, one or more network characteristics known to the service, etc.). The central routing service maintains its own threat database from different clients and similarly uses profile information associated with each  Each other client network that receives the routed information can respond, using an enforced query response architecture. The central routing service receives these queries, provides associated ranking information [first data record herein], and responds to the original requestor. Each client system (e.g., an automated client portal or ACP) can be equipped with APIs to search local security event databases in whatever form event data is stored. Any correlation (e.g., other information potentially related to an attack) can be converted to a common communication format (or CCF) and transmitted to the central routing service, which can use this information to format a query.
Fig.3, Para: 0027-0028 teaches if a possible threat (or source of the possible threat) is tracked over time; as another client network reports a new security event, and it is determined that this new event is correlated with other activity in a local or distributed (e.g., multi-client) event database, one or more records associated with such a possible threat are updated (e.g., at a central query routing service or at the querying client). Because of the detected correlation, the threat ranking may rise, and it is desired generally to inform one or more earlier reporters, e.g., other clients, of the (now correlated) threat);
instructions to determine, by the security information sharing platform, strength of the first association based on at least one of: a likelihood of change in the first association over time; an aging rate of the first association; or a quality of evidence that supports the first association (Para: 0027-0028 teaches a first client reports an event representing a new, possible threat; because this threat has not been seen before, it is regarded as low risk. Subsequently, a second client reports a possible threat that is determined to be correlated with the event first reported. In this example, because the common threat is now correlated and upgraded to a higher risk, the service can not only update the ranking of the threat for previously stored data, but it can also notify the first client of the upgraded risk [which is the a likelihood of change in the first association herein]. If there are multiple entities which previously reported 

and instructions to provide, by the security information sharing platform, a visual representation of the created first association, the visual representation comprising an indication of the determined strength of the first association between the first security indicator and the first data record (Fig.5A-B, Para: 0055 and Para: 0057 teaches query processing or forwarding can be automatic, can be responsive to specific threat levels or trust levels, or can be determined in according to client-provided rules. For example, the first network can be notified of query results, e.g., in the form of a summary or other data; in one embodiment, query results represent respective, diverse networks (filtered as appropriate) and the first network is informed of the number of "hits," a ranked threat level provided by the central service. The information is received for different security events (e.g., threats detected from specific files, specific locations or sources on the Internet and threats that are otherwise of concern from a security standpoint) 


26.    Regarding claim 10 Reybok teaches the non-transitory machine-readable storage medium, further comprising: instructions to determine, by the security information sharing platform, an indicator score for the first security indicator based on the strength of the first association (Fig.1,Para:0037, Para:0042, and para:0044 teaches if a correlation is detected, then the rank of the detected threat is upgraded; nearly any type of score or indicator can be used to express threat severity (e.g., H/M/L for high, medium low, a numerical score such as 0-99, or some other type of indicator).

27.    Regarding claims 11 and 21 Reybok teaches the non-transitory machine-readable storage medium and the system, further comprising: instructions to obtain, by the security information sharing platform, a search query that specifies the first security indicator; and in response to the search query, instructions to provide, by the security information sharing platform, a set of data records associated with the first security indicator, the set of data records including the first data 

28.    Regarding claim 12 Reybok teaches the non-transitory machine-readable storage medium, further comprising: instructions to identify, by the security information sharing platform, a second security indicator that is associated with the first data record; and instructions to provide, by the security information sharing platform, the second security indicator in response to the search query (Fig.5A-B, Para:0055 and Para:0057 teaches query processing or forwarding can be automatic, can be responsive to specific threat levels or trust levels, or can be determined in whole or part according to client-provided rules. For example, the first network 
Fig.1,Para:0037, Para:0042, and para:0044 teaches if a correlation is detected, then the rank of the detected threat is upgraded; nearly any type of score or indicator can be used to express threat severity (e.g., H/M/L for high, medium low, a numerical score such as 0-99, or some other type of indicator).

29.    Regarding claim 13 Reyok teaches a system comprising: a processor and a memory coupled with and readable by the processor and storing therein a set of instruction which, when executed by the processor, causes the processor to determine strength associations among data records in a security information sharing platform by: creating, in the security information sharing platform that enables sharing of security information among a plurality of users, an association between a first data record comprising a security indicator, and a second data  Each other client network that receives the routed information can respond, using an enforced query response architecture. The central routing service receives these queries, provides associated ranking information [first data record herein], and responds to the original requestor. Each client system (e.g., an automated client portal or ACP) can be equipped with APIs to search local security event databases in whatever form event data is stored. Any correlation (e.g., other information potentially related to an attack) can be converted to a common communication format (or CCF) and transmitted to the central routing service, which can use this information to format a query.
Fig.3, Para: 0027-0028 teaches if a possible threat (or source of the possible threat) is tracked over time; as another client network reports a new security event, and it is determined that this new event is correlated with other activity in a local or distributed (e.g., multi-client) event database, one or more records associated with such a possible threat are updated (e.g., at a central query routing service or at the querying client). Because of the detected correlation, the threat ranking may rise, and it is desired generally to inform one or more earlier reporters, e.g., other clients, of the (now correlated) threat);
]. If there are multiple entities which previously reported the event (which now is further upgraded in terms of risk or threat rank [strength of the first association herein]), any number of such entities can be alerted as to the change in status (e.g., the first client reporting the threat, the last client which previously reported the threat, any number of prior reporters of the threat. Para: 0030-0031 teaches when a nationwide chain store A detects an event representing a possible threat, which is received and used to search a centralized or distributed database, and it is determined that the same possible threat has been seen by nationwide chain store B in the same market (e.g., as determined using profile information for the respective networks, such as common group membership or market conditions, or a threat indicator associated with the respective client networks); responsive to this correlation, a central query routing and/or aggregating service sends a query to nationwide chain store C to determine whether it has also seen the same possible threat. Upon receiving a confirmatory response, the ranking of the possible threat is increased in severity and nationwide chain stores A and/or B are notified that the particular event is correlated with an upgraded threat level);

determining an indicator score for the first data record based on the strength of the association between the first data record and the second data record (Fig.1,Para:0037, 

providing, a visual representation of the created first association, the visual representation comprising an indication of the determined strength of the first association between the first security indicator and the first data record (Fig.5A-B, Para: 0055 and Para: 0057 teaches query processing or forwarding can be automatic, can be responsive to specific threat levels or trust levels, or can be determined in according to client-provided rules. For example, the first network can be notified of query results, e.g., in the form of a summary or other data; in one embodiment, query results represent respective, diverse networks (filtered as appropriate) and the first network is informed of the number of "hits," a ranked threat level provided by the central service. The information is received for different security events (e.g., threats detected from specific files, specific locations or sources on the Internet and threats that are otherwise of concern from a security standpoint) and is exchanged (e.g., with a cloud service) or maintained in a repository in a form that can be readily queried by one or more networks or network security providers) and the sharing of the security indicator via the security information sharing platform to provide protection against an attack of a computing environment. Other actions that can be taken, per numerals 585 and 587 include updated a stored rank and notifying other clients (community) of any updated threat level (585) or notifying other clients of query results or the results of correlation or detected threat (587). For other clients that utilize an ACP, and the results can be displayed via their respective ACPs' dashboards (589). Fig 5 B, elements. 583, 587 notify other clients. Other information can also be provided (e.g., a suggested remedial measure) or this can be provided responsive to separate query. Results can also be displayed to an administrator per a dashboard function for the first network (e.g., via an ACP).

30.    Regarding claim 14 Reyok teaches the system, wherein the security indicator comprises an observable, and wherein the instructions further cause the processor to:  determine the indicator score for the first data record based on at least one of: a severity of a security threat posed by the security indicator, a number of sightings of the observable, a reliability of a source entity for the security indicator, or user feedback indicating whether the security indicator is accurate submitted by users of the security information sharing platform (Fig.1,Para:0037, Para:0042, and para:0044 teaches if a correlation is detected, then rank of the detected threat occurs; nearly any type of score or indicator can be used to express threat severity (e.g., H/M/L for high, medium low, a numerical score such as 0-99, or some other type of indicator).

Claim Rejections - 35 USC § 103
31. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


32. Claims 4 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Reybok (Us Pub.No.2015/0207813) as applied to claims 1 and 13  above and in view of Kailash (US Pat.No.10, 262,136).

33.    Regarding claims 4 and 16 Reybok teaches all the above claimed limitations, but does not expressly teach the method and the system, comprising: determining, by the security information sharing platform, a first hash value for the first data record and a second hash value for a second data record; in response to determining that the first hash value and the second 

Kailash teaches determining a first hash value for the first data record and a second hash value for a second data record; in response to determining that the first hash value and the second hash value are identical, creating a second association between the first data record and the second data record; and determining the quality of evidence that supports the second association based on the evidence that the first hash value and the second hash value are identical  (Figs.1-3, Col.3, lines.25-67; Col.4, lines.1-15, 55-67 and Col.5, lines.1-24 teaches the file has a different name from another file that is already determined as trustworthy, and wherein the malware detection service is configured to determine the file is trustworthy if its file size and the hash value match that of the another file [see, claim 20]).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify the teachings of Reybok to include determine a first hash value for the first data record and a second hash value for a second data record; in response to determining that the first hash value and the second hash value are identical, creating a second association between the first data record and the second data record, as taught by Kailash since such a setup will determine a status indicator of the content using the signature, and transmits the status indicator to the computer; and will stop the distribution of malware and other undesirable content before such content reaches computing systems.

s 5  and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reybok (Us Pub.No.2015/0207813) in view of Kailash (US Pat.No.10, 262,136) as applied to claims 4 and 16 above, and further in view of Richard (US Pub.No.2013/0145471).

35.    Regarding claims 5  and 17 Reybok in view of Kailash teaches all the above claimed limitations, but does not expressly teach the method and the method, comprising: determining, by the security information sharing platform, the indicator score for the first security indicator based on the strength of the second association.

Richard teaches determining, by the security information sharing platform, the indicator score for the first security indicator based on the strength of the second association (Para: 0055-0056 teaches determining the score corresponding to the matching portions of the file).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify the teachings of Reybok in view of Kailash to include determining the indicator score for the first security indicator based on the strength of the second association, as taught by Richard since such a setup will analyze a set of files known to be malware and performing statistical correlations (assign score) regarding the presence of patterns in the set of files known to be malware. 

36. Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Reybok (Us Pub.No.2015/0207813) as applied to claims 1 and 13 above and in view of Pinney Wood (US Pub.No.2016/0164905).

37.    Regarding claims 6 and 18 Reybok teaches all the above claimed limitations, but does not expressly teach the method and the system, wherein the aging rate indicates a rate of reduction 

Pinney Wood teaches the method and the system, wherein the aging rate indicates a rate of reduction in the strength of the first association over a time period, comprising: applying the aging rate to the strength of the first association if the time period has passed since the creation of the first association (Para: 0052 and Para: 0055 teaches determining the strength of the influence; threat indicator confidence (TIC) influence decay factor, e.g., a factor that shows a degrading correlation strength over time, e.g. based on a historical degradation).

Therefore it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Pinney Wood to apply the aging rate to the strength of the first association if the time period has passed since the creation of the first association. For this combination, the motivation would have been able to determine the decay ratio associated with threat indicator influence for the current time.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506.  The examiner can normally be reached on Mon-Fri: 7:30 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEREENA T CATTUNGAL/Examiner, Art Unit 2431                                                                                                                                                                                                        

/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431